Citation Nr: 0314071	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  94-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).

In February 1997, the Board remanded the above-listed issue 
for further development.  Upon review of the record, the 
Board concludes that such development is incomplete.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board also 
remanded the issue of entitlement to an evaluation in excess 
of 10 percent for folliculitis concluding that such matter 
was in appellate status pursuant to the holding in Holland v. 
Brown, 9 Vet. App. 324 (1996).  That decision was reversed, 
however, and this issue, therefore, is not in appellate 
status at this time.  See Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997).  However, as the veteran indicated a desire 
to be awarded an increased rating for his service-connected 
folliculitis, the Board is referring this matter to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in May 2003.  See 38 C.F.R. § 
20.704(e) (2002).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


REMAND

In February 1997, the Board remanded the matter for further 
development to include a pertinent VA medical examination and 
opinion.  In November 1999 such an examination was conducted.  
The RO issued a supplemental statement of the case in March 
2000.  This case, however, did not make its way from the RO 
to the Board until mid 2003, presumably because the veteran 
had requested that a travel Board hearing be scheduled.  As 
noted above, he only withdrew that request in May 2003.

In any event, the latest medical evidence consists of a 
November 1999 fee-basis medical examination.  The Board 
cannot assess the current severity of the veteran's left knee 
disability based on such outdated evidence, and an additional 
examination is necessary.  

In its February 1997 remand, the Board asked that the RO to 
obtain information from the veteran regarding medical 
treatment for his left knee disability.  The record does not 
indicate that such action was accomplished.  As well, the 
record does not reflect that the RO requested medical records 
from the Tucson, Arizona VA Medical Center (MC).  

Finally, the record does not reflect that the veteran was 
notified of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  He must receive notification of the VCAA 
and implementing regulations before the Board proceeds with 
his matter.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disorder since service separation in 
September 1992.  After securing the 
necessary release(s), the RO should 
attempt to obtain these records.  In 
particular, the RO should retrieve all of 
the veteran's outpatient treatment 
records from the Tucson VAMC.

3.  Next, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of his left knee 
disability.  The examiner should list all 
symptomatology associated with the left 
knee to include limitation of motion, 
instability, functional loss, excess 
fatigability, and an assessment of 
painful motion, if any.  Any left knee 
limitation of motion should be described 
in terms of the actual degree of such 
limitation.  The examiner should comment 
on the extent of each symptom and 
describe it as mild, moderate, or severe.  
All necessary testing should be 
accomplished.  The examiner should be 
furnished the claims folder for review in 
conjunction with the examination.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall, supra.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



